In a juvenile delinquency proceeding pursuant to Family Court Act article 3, Malik E. appeals from an order of disposition of the Family Court, Orange County (Bivona, J.), entered August 2, 2010, which, upon a fact-finding order of the same court dated April 20, 2010, made upon his admission, finding that he committed acts which, if committed by an adult, would have constituted the crime of criminal mischief in the fourth degree, adjudged him to be a juvenile delinquent, and placed him in the custody óf the New York State Office of Children and Family Services in a secure facility for a period of 12 months.
*785Ordered that the order of disposition is affirmed, without costs or disbursements.
The Family Court is vested with broad discretion in entering dispositional orders, and its determination with respect to the credibility of witnesses is entitled to deference (see Family Ct Act § 141; Matter of Michael D., 60 AD3d 945 [2009]; Matter of Daqwan J., 57 AD3d 780 [2008]). Here, contrary to the appellant’s contention, in determining the least restrictive available alternative which was consistent with the needs and best interests of the appellant and the need for protection of the community (see Family Ct Act § 352.2 [2] [a]), the Family Court providently exercised its discretion in placing him with the New York State Office of Children and Family Services in a secure facility for a period of 12 months (see Matter of Jeffrey W., 73 AD3d 1188 [2010]; Matter of Leonard J., 67 AD3d 911 [2009]; Matter of Manuel B., 34 AD3d 463 [2006]; Matter of Gabriel A., 12 AD3d 666 [2004]).
The appellant’s remaining contentions are without merit. Dillon, J.P., Belen, Sgroi and Miller, JJ., concur.